DECISION OF DISMISSAL
This matter is before the court on Plaintiffs' verbal request to dismiss this appeal made at the case management conference on February 10, 2011. Plaintiffs appeal concerns whether Plaintiffs can claim five individuals living in Mexico as dependents for the 2009 tax year. At the case management conference on February 10, 2011, Defendant's representative, Kevin Cole (Cole), described the documents that Plaintiffs must provide to prove that they provided more than 50 percent of the total support for the five claimed dependents. See IRC §§ 151, 152. Plaintiff Antonio Flores stated through his interpreter that Plaintiffs could not provide any of the documents described by Cole and stated that Plaintiffs no longer wish to pursue their appeal.
After considering the matter, the court finds the case should be dismissed. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Pro Tem Allison R. Boomeron February 14, 2011. The Court filed and entered this documenton February 14, 2011. *Page 1